girlfriend. Robbins told Cater that they needed to go outside to talk to the
                person and threatened that he would shove Cater's head into a slot
                machine or knife him if Cater did not go with him. Cater exited the casino
                with Robbins, Angel, and Leighty. They all got into a Subaru, with
                Leighty driving and Cater in the front passenger seat. Cater was
                blindfolded with a T-shirt and Robbins threatened Cater that if he took off
                the blindfold or talked Robbins would "gut" him. Cater was taken to a
                building and directed to sit down and the blindfold was removed. Cater
                recognized the room he was in as an automotive paint booth in a body
                shop. After a while, Robbins left to pick up the person Cater was to talk
                to. While waiting, Angel told Cater everything was going to be ok, he just
                needed to tell the truth, and they wanted him to write a statement "that
                the people who robbed you in the Cal-Neva were there to help you move,
                that you fell down in the shower, and you stumbled off to the middle of the
                room and passed out because you broke your nose falling out of the
                shower." Robbins returned shortly thereafter and told Cater that he
                would kill Cater and kidnap Cater's son if he did not convince Krystyna
                and fill out the statement. Sometime after Robbins returned, two other
                people, Cowboy and Taylor, arrived at the body shop. Robbins continued
                to threaten Cater for a period of time and, at some point, Cater was made
                to stand, the chair was moved, plastic was rolled out on the floor beneath
                him, the chair was replaced, and he was directed to sit back down. Cater
                testified that he was afraid that they were going to knife or "gut" him.
                Cater ultimately wrote the statement he was directed to write, signed it,
                and left it on a table in the paint booth. After he signed the statement, the
                blindfold was replaced, Cater was put back in the car, and Angel and



SUPREME COURT
     OF
   NEVADA
                                                      2
(3) 1947A e


                                                               EOM
                someone else drove him back to the downtown area, forcing him out of the
                car while it was moving.
                            Cater testified that, although Leighty never spoke during the
                entire incident, he could see Leighty in his peripheral vision and Leighty
                was "milling around" behind him. He further testified that he believed it
                was Leighty that rolled the plastic underneath him.
                            Leighty's police interview was shown to the jury. During the
                interview, Leighty admitted that he drove the Subaru to the body shop
                and he had keys to the body shop because he had occasionally worked
                there. Leighty denied any knowledge of what Robbins and Angel had
                planned to do to Cater and stated that he did not spend much time in the
                paint booth. Leighty stated he heard some comments that made him
                realize things were getting scary and, at that time, his main concern was
                to get Cater out of the shop safely. Although Leighty denied any
                knowledge of a threat to Cater's son, he thought that there had been
                mention of a young girl or boy. Leighty admitted that he and Angel drove
                Cater back downtown and that Cater was blindfolded at this time.
                            The police also recovered numerous text messages that were
                exchanged between Leighty and Robbins during and after the incident.
                Two messages were sent by Leighty during the incident telling Robbins to
                hurry up and they had to be out of the building by 5:00 a.m. After the
                incident, Leighty sent Robbins one message informing him that he was
                "flying under the radar" and another saying that they needed to sell the
                car, get the Infinity, and leave so they could get at least a 10-12 hour head
                start.
                            The jury could reasonably infer from the evidence presented
                that Robbins and/or Angel intimidated a witness by threatening to kill or

SUPREME COURT
        OF
     NEVADA
                                                      3
(D) 1947A
                 cause injury to Cater and/or Cater's son unless Cater recanted his
                 accusations against Robinson and that Leighty aided and abetted Robbins
                 and/or Angel by acting as a driver and providing access to the auto body
                 shop. See NRS 199.240(2)(a). It is for the jury to determine the weight
                 and credibility to give conflicting testimony, and the jury's verdict will not
                 be disturbed on appeal where, as here, substantial evidence supports the
                 verdict. See Bolden. v. State, 97 Nev. 71, 73, 624 P.2d 20, 20 (1981); see
                 also McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992).
                 Therefore, we
                             ORDER the judgment of conviction AFFIRMED.



                                                                      J.
                                          Hardesty


                                            , J.
                                                             Cherry



                 cc: Hon. Scott N. Freeman, District Judge
                      Edward T. Reed
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e